NUMBER 13-04-577-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
CHARLES TEAGUE,                                                                       Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 
On appeal from the 319th District
Court of Nueces County, Texas.
 
MEMORANDUM OPINION 
 
        Before
Chief Justice Valdez and Justices Rodriguez and Garza
                            Memorandum
Opinion by Justice Garza           
                                                                                    




Charles Teague appeals the sufficiency of the
evidence to support his conviction for aggravated assault with a deadly weapon
(i.e., his foot).  See Tex. Pen. Code Ann. ' 22.02 (Vernon Supp. 2004‑05).  The record includes testimony from the
complainant that appellant knocked the complainant down and kicked her in the
face, in addition to testimony from two eyewitnesses who saw appellant knock
the complainant down and Akick the holy hell out of her.@  Whether
viewed in a neutral light or the light most favorable to the verdict, the
evidence suffices to prove appellant=s guilt and his issue is therefore overruled.[1]       Accordingly,
we affirm the judgment of the trial court.
     
 
_______________________
DORI CONTRERAS GARZA,
Justice
Do not publish.                                              
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 2nd day of February, 2006.
 
 
 




[1] The standards of review for legal
and factual sufficiency challenges are settled. 
See Sanders v. State, 119 S.W.3d 818, 820 (Tex. Crim. App. 2003)
(stating the standard of review for legal sufficiency challenges); see also
Clewis v. State, 922 S.W.2d 126, 134 (Tex. Crim. App. 1996) (stating the
standard of review for factual sufficiency challenges).  Appellant=s brief does not specify whether his sufficiency challenge
is based on legal or factual grounds, but in the interest of justice we address
both possibilities.